IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-36,864-02


                          EX PARTE FRANCES KELLER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 924220-B IN THE 147TH DISTRICT COURT
                              FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to forty-eight years’ imprisonment. The Third Court of Appeals

affirmed her conviction. Keller v. State, No. 03-92-00604-CR (Tex. App.—Austin Oct. 26,

1994)(unpublished).

        Applicant has filed an unopposed motion to remand the application to conduct further

investigation regarding her claims of actual innocence. We remand this application to the 147th
District Court of Travis County to allow the trial judge to complete an evidentiary investigation and

enter additional findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: September 24, 2014
Do not publish